DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

The amendment filed February 19, 2021 is acknowledged and has been entered.  Claims 5-10 and 24 have been canceled.  Claims 41-46 have been added.1

For clarity of record it is noted that the original set of claims was first examined, rather than claim set presented by the preliminary amendment filed November 20, 2019; nevertheless, the record is clear as to the reasons why pending claims 1, 5-25, and 30 were rejected and the indication of allowable subject matter set forth in the preceding Office action mailed November 23, 2020 is accurate.

Response to Amendment
The amendment filed on February 19, 2021 is non-compliant because it fails to meet the requirements of 37 CFR § 1.121, as amended on June 30, 2003 (see 68 Fed. Reg. 38611, Jun. 30, 2003).  However, in order to provide compact and expedited prosecution2, the amendment has been entered.
Applicant is advised that the amendment to the claims filed February 19, 2021 is non-compliant because the status identifier of 14, which lists the claim as “original”, incorrectly identifies the claim, which has been amended.  However, again, despite the lack of compliancy, the amendment has been entered.


Information Disclosure Statement
The information disclosure filed February 19, 2021 has been considered.  An initialed copy is enclosed.
Notably, the disclosure statement filed September 10, 2009, lists a Search Report.  The listing of the references cited in the Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e).  See MPEP § 609.05(a).
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Alex Y. Nie on February 23, 2021.

The application has been amended as follows:

In the claims:

The following set of claims has replaced the prior set of claims:
 
1.	(Previously Presented) An antibody or fragment thereof having specificity to a human T cell immunoreceptor with Ig and ITIM domains (TIGIT) protein, wherein the antibody or fragment thereof comprises a heavy chain variable region comprising heavy chain complementarity determining regions HCDR1, HCDR2, and HCDR3, and a light chain variable region comprising light chain complementarity determining regions LCDR1, LCDR2, and LCDR3, wherein the HCDR1 comprises the amino acid sequence of DYYMY (SEQ ID NO: 43), the HCDR2 comprises the amino acid sequence of SITKGGGSTYYPDTLKG (SEQ ID NO: 44). the HCDR3 comprises the amino acid sequence of QSSYDFVMDY (SEQ ID NO: 45), the LCDR1 comprises the amino acid sequence of KASQDVDTAVA (SEQ ID NO: 46), the LCDR2 comprises the amino acid sequence of WASARHT (SEQ ID NO: 47), and the LCDR3 comprises the amino acid sequence of QQYSNYPLT (SEQ ID NO: 48).

2-10.	(Canceled)

11.	(Previously Presented) The antibody or fragment thereof of claim 1, which is humanized and wherein the heavy chain variable region comprises one or more back mutations selected from the group consisting of 3K, 44R, and 82R, according to Kabat numbering, and combinations thereof.

12.	(Previously Presented) The antibody or fragment thereof of claim 1, which is humanized and wherein the light chain variable region comprises one or more back 

13.	(Currently Amended) The antibody or fragment thereof of claim 1, comprising a heavy chain variable region comprising an amino acid sequence selected from the group consisting of SEQ ID NO: 27, and 49-52, or an amino acid sequence having at least 90% sequence identity to an amino acid sequence selected from the group consisting of SEQ ID NO: 27, and 49-52.

14.	(Currently Amended) The antibody or fragment thereof of claim 1, comprising a light chain variable region comprising an amino acid sequence selected from the group consisting of SEQ ID NO: 28, and 53-56, or an amino acid sequence having at least 90% sequence identity to an amino acid sequence selected from the group consisting of SEQ ID NO: 28, and 53-56.

15-24.	(Canceled)

25.	(Previously Presented) The antibody or fragment thereof of claim 1, which is bispecific.

26-29.	(Canceled)

30. 	(Previously Presented) An isolated cell comprising one or more polynucleotide encoding the antibody or fragment thereof of claim 1.

31-46.	(Canceled)

Claims 11-14, 25, and 30 have been renumbered as claims 2-7, respectively.

Conclusion
Claims 1, 11-14, 25, and 30 have been allowed.

Claims 11-14, 25, and 30 have been renumbered as claims 2-7, respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        


slr
February 24, 2021


    
        
            
        
            
        
            
        
            
    

    
        1 Notably this application has been examined under the Patent Prosecution Highway (PPH) program for expedited examination of claims and newly added claims 41-46, which are drawn to a method of treating cancer, a method of treating or inhibiting infection, and a method of detecting expression of TIGIT do not sufficiently correspond to an allowable claim in the OEE application.
        
        2 See M.P.E.P. § 714.03.